Citation Nr: 0700307
Decision Date: 01/05/07	Archive Date: 01/31/07

DOCKET NO.  03-19 701	)	DATE JAN 05 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the right hip, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of the left hip, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative arthritis of the cervical spine, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for prostate cancer, status post radical prostatectomy with history of prostatitis, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for duodenal ulcer, hiatal hernia and erosive esophagitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from April 1974 to June 1977.

This matter comes before the Board of Veterans? Appeals (Board) on appeal from a June 2000 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the RO awarded a 10 percent rating for duodenal ulcer, hiatal hernia and erosive esophagitis, and denied ratings in excess of 10 percent for bursitis of both hips, cervical strain, and prostate cancer, status post radical prostatectomy.  In June 2004, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a March 2005 rating decision, the RO granted separate 10 percent ratings for osteoarthritis of the right and left hip, a 20 percent rating for degenerative arthritis of the cervical spine, and 30 percent rating for duodenal ulcer, hiatal hernia and erosive esophagitis.  The awards were effective from the date of claim; October 25, 1999.


FINDINGS OF FACT

1.  The veterans right hip disability is manifested by full range of motion, pain with internal and external rotation, and no X-ray evidence of degenerative changes.

2.  The veterans left hip disability is manifested by full range of motion, pain with internal and external rotation, and no X-ray evidence of degenerative changes.

3.  The veterans cervical spine disability is manifested by limitation of motion and intervertebral disc syndrome (IVDS) symptoms that are no more than moderate in degree; there are no chronic neurologic manifestations of IVDS.

4.  The veterans prostate disability, status post radical prostatectomy, is primarily manifested by frequency of urination of 8 times per day and nocturia 2-3 times per night.

5.  The veteran's hiatal hernia and erosive esophagitis is manifested by recurrent acid reflux, dysphagia and mid-epigastric discomfort treated with continuous medication; there is no evidence of recurrent duodenal ulcer.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for osteoarthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5251, 5252, 5253 (2006).

2.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5003, 5251, 5252, 5253 (2006).

3.  The criteria for a rating in excess of 20 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5290, 5293 (1999-2001); 38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. §§ 4.71a, 4.123, 4.124a, DC 5243 (2003-06).

4.  The criteria for a rating in excess of 20 percent for prostate cancer, status post radical prostatectomy with history of prostatitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115, DC 7527, 7528 (2006).

5.  The criteria for a rating in excess of 30 percent for duodenal ulcer, hiatal hernia and erosive esophagitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, DC 7305, 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating of disabilities

The veteran claims entitlement to higher ratings for his service connected bilateral hip, cervical spine, prostate and gastrointestinal disabilities.  A claimant bears the burden to present and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In evaluating claims, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture to accurately represent the elements of disability present.  38 C.F.R. § 4.2 (2006).  As such, the determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Bilateral hip disability

Historically, an X-ray examination of the veterans hips in service was interpreted as showing some sclerosis bilaterally.  VA examination in August 1977 was significant for pain in the right hip with internal rotation and abduction.  There were no significant clinical findings for the left hip.

An RO rating decision dated September 1977 granted service connection for bilateral sclerosis of the hips and assigned an initial 10 percent evaluation under DC 5099-5003.

A private medical record in September 1978 included the veterans report of bilateral hip pain.  Physical examination demonstrated full but painful range of motion (ROM) of the hips.  An X-ray examination was interpreted as showing no significant abnormalities.  He later received treatment for multiple joint pain variously assessed as seropositive rheumatoid arthritis and inflammatory polyarthritis with exacerbations treated with Mexotreate, Prednisone, Lodine, Folic Acid, Relafen and cortisone injections.  He was given an assessment of probable greater trochanteric bursitis in 1987.  In April 1999, he was noted to have difficulty walking due to rheumatoid arthritis and possible superimposed gout of the ankles.

The veteran filed his claim for an increased rating on October 25, 1999.  Private and VA clinic records show continued treatment for arthritis of multiple joints, but no specific evaluations of the right or left hip.

In February 2005, the veteran underwent VA examination with benefit of review of the claims folder.  He reported bilateral hip pain treated with Prednisone on a daily basis.  He described an unsteady gait with difficulty using stairs.  His limitations included performing activities such as walking for more than 30 minutes and performing yardwork.  His hip discomfort was aggravated by inactivity and prolonged sitting.  He felt his hip disability limited his ability to be gainfully employed.  On physical examination, he had difficulty climbing on and off the table.  He had full range of motion of both hips, including internal and external rotation.  However, internal and external rotation was painful.  There was tenderness over the greater trochanters.  X-ray examination of the hips was interpreted as normal.  He was given a diagnosis of mild osteoarthritis of bilateral hips.

In a rating decision dated March 2005, the RO granted separate 10 percent ratings for osteoarthritis of the right and left hip under DC 5003 effective from the date of claim; October 25, 1999.

DC 5003 provides that degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2006).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.

With respect to the diagnostic codes for limitation of motion of the hip, a 10 percent rating is warranted for thigh extension limited to 5 degrees (DC 5251); thigh flexion limited to 45 degrees (DC 5252); limitation of thigh rotation, cannot toe-out more than 15 degrees, of the affected leg (DC 5253); or impairment of thigh abduction, cannot cross legs (DC 5253).  A 20 percent rating is warranted for thigh flexion limited to 30 degrees (DC 5252) or impairment of thigh abduction, motion lost beyond 10 degrees (DC 5253).  Normal range of motion of the hip is measured from 0 to 125 degrees of flexion, and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2006).

In evaluating musculoskeletal disabilities, the Board must assess functional impairment and determine the extent to which a service connected disability adversely affects the ability of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2006).  Ratings based on limitation of motion do not subsume the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, more motion than normal, less motion than normal, incoordination, weakness, and fatigability.  These regulations, and the prohibition against pyramiding in 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2006).  

The veteran reports painful motion of the both hips.  His pain on motion with internal and external rotation was confirmed on VA examination in 2005, but examination demonstrated full range of motion of the hips.  There are no clinical findings specifically pertaining to the right or left hip during the appeal period.  While sclerosis of each hip was noted in service, his recent X-ray examination found no evidence of degenerative changes.  Nonetheless, a diagnosis of osteoarthritis of the right and left hip has been provided.

Arguably, the veteran has not met the criteria for a compensable rating for either hip as there is no compensable limitation of motion, and no current evidence of degenerative changes confirmed by X-ray examination.  Nonetheless, a 10 percent rating has been assigned for each hip under DC 5003 to recognize his painful motion and need for daily medication.  Even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the lay and medical evidence of record clearly establishes that his range of motion loss in either hip falls well short of the findings warranting a higher 20 percent rating under either DC 5252 or 5253.  Alternate consideration of diagnostic codes evaluating ankylosis of the hips, flail joint, and impairment of the femur by malunion or nonunion are not for consideration.  

In so deciding, the veteran has been deemed competent to describe his bilateral hip symptoms and limitations.  In fact, his report of symptoms and limitations has been deemed credible and is the only evidence supporting the separate 10 percent ratings assigned for each hip.  However, the preponderance of the lay and medical evidence of record clearly demonstrates that the signs and symptoms of his disability do not meet the criteria for higher ratings than currently assigned.  The benefit of the doubt rule, therefore, is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

C.  Cervical spine

Historically, the veteran received in service treatment for cervical spine pain.  VA examination in August 1977 recorded his complaint of neck pain with cracking, popping and headache.  His initial VA examination in August 1977 was significant for a 10 percent loss of left cervical spine rotation, and X-ray degenerative changes of the cervical spine consistent with his age.  An RO rating decision dated September 1977 granted service connection for cervical strain and assigned an initial 10 percent evaluation under DC 5290.

A private medical record in September 1978 included the veterans report of constant neck pain.  Physical examination showed decreased range of motion (ROM) with 80 degrees of right and left lateral flexion, and inability to bend chin to chest.  X-ray examination of the cervical spine demonstrated minimal hypertrophic bony lipping and slight narrowing of the lower level disc spaces.  He was given an assessment of mild degenerative joint disease (DJD) of the cervical spine.  He later received treatment for multiple joint pain variously assessed as seropositive rheumatoid arthritis and inflammatory polyarthritis with exacerbations treated with Mexotreate, Prednisone, Lodine, Folic Acid, Relafen and cortisone injections.

The veteran filed his claim for an increased rating on October 25, 1999.  A March 2000 private clinical evaluation included the veterans report of cervical spine pain with cracking.  Physical examination demonstrated a 75 percent range of motion with intact deep tendon reflexes (DTRs) and motor strength.  An X-ray examination demonstrated degenerative disease at C5-6 and C6-7 with overall alignment intact.

In a later received statement, the veteran reported being placed in a pain relief study due, in part, to his degenerative joint disease of the cervical spine.  He also used Duragesic patches for extreme pain.

A private medical record in June 2003 recorded the veterans report of progressive cervical spine pain that radiated to the left humerus and occasionally to the entire fingers of the left hand.  Physical examination revealed diminished cervical spine motion with extension to 10 degrees above neutral, flexion chin to chest, rotation to 80 degrees in both planes and side bending to 10 degrees.  There was mild tenderness on palpation diffusely about the lower cervical segments.  His bilateral upper extremities revealed intact radial, median and ulnar root sensory function.  Grip strength was equal bilaterally.  Peripheral pulses were palpable at the radius.  Chronic skin changes were present in the bilateral upper extremities.  There was wasting of the 1st dorsal interosseous bilaterally that appeared equal.  Muscle strength was 5/5 and equal bilaterally.  His left shoulder demonstrated pain on abduction with limitation of motion.  An X-ray examination of the cervical spine showed marked degenerative changes at the 5-6 and 6-7 levels; bone on bone articulation and a large posterior osteophyte at the inferior aspect of C5; and neural foraminal stenosis at 5-6, 6-7 bilaterally with occlusion.  He was given assessments of cervical spondylosis, left shoulder degenerative joint disease and bilateral shoulder pain.  A subsequent magnetic resonance imaging (MRI) scan of the cervical spine resulted in impressions of diffuse degenerative disc disease and facet changes throughout the cervical spine; focal disc protrusion centrally at C3-4 without resultant neuroforaminal or spinal canal encroachment; and disc protrusion with coupled degenerative changes at C5-6 and C6-7 with resultant neuroforaminal stenosis.

Thereafter, private physician follow-up consultations included assessments of cervical spondylosis, bilateral upper extremity radiculopathy, and degenerative joint disease of the left shoulder.  A consultation in August 2003 included the veterans report of intractable neck pain that awoke him.  Physical examination was significant for a somewhat flexed cervical spine; tender spinous processes of C5 through C7 level and the T1 through T7 levels; paraspinal muscle tenderness; and 
muscle nodules and tenderness of the left scapular and trapezius.  His upper extremities showed symmetrical 5/5 strength with intact sensation.  He was given a prescription for a Lidoderm patch.

A private physician follow-up consultation in October 2003 noted the veterans continued treatment for cervical spondylosis and bilateral upper extremity radiculopathy.  He reported morning cephalgia and aching pain of the upper extremities.  He had not obtained significant relief of pain with Lipoderm patches.  Cervical spine range of motion measured extension only to neutral, full forward flexion, rotation to 45 degrees bilaterally, and side bending to 10 degrees.  He held his head in a forward flexed position.  His bilateral upper extremities revealed an intact radial, median and ulnar root sensory function.  There was wasting of the dorsal interossei bilaterally.  His grip strength was equal bilaterally.  Peripheral pulses were palpable at the radius, and the extremities were warm and dry.  There were multiple areas of ecchymosis consistent with capillary fragility.  He was given assessments of marked cervical spondylosis and bilateral upper extremity radiculopathy.  It was noted that conservative therapy had failed, and an anterior fusion between C5-6 and C6-7 might provide relief of pain and reduce the neural foraminal stenosis.

In July 2004, the veteran underwent fee-basis VA neurologic examination with benefit of review of the claims folder.  He reported chronic neck pain with knifelike pain extending into the upper extremities and the shoulder region.  He described pain along the lateral aspect of the upper extremities (left greater than right) with tingling of all fingers of both hands (left greater than right).  He described some weakness of the left shoulder and hand with dropping of objects.  His pain was worsened by lateral head turning.  He also described crepitus.  He obtained some relief with Duragesic Patches and had declined to undergo a recommended fusion.  His cervical spine pain restricted activities such as strenuous activities, changing his sheets and fine finger manipulation.  On physical examination, he had a decreased pinprick sensation over both hands and feet, but light and cold touch appeared intact.  Vibration was intact over the hands.  He had mild weakness of the shoulder and hands bilaterally.  Deep tendon reflexes were 1-2+ in the upper extremities.  He 
had decreased range of motion in the neck region with some palpable muscle spasm.  An electromyography and nerve conduction velocity (EMG/NCV) study of his more symptomatic left upper extremity showed no abnormalities, and the examiner deemed a study of the right upper extremity to be unnecessary.

On VA orthopedic examination in February 2005, the veteran described a constant, sharp pain of his neck averaging an 8/10 level.  He obtained some relief of symptoms with Remicade infusions, folic acid, and a Duragesic patch.  He obtained no relief with a neck brace.  He reported weakness of his hands and intermittent left arm tingling.  He occasionally dropped items.  His neck limited his activities of daily living such as guarding, yard work and working on cars.  Physical examination showed that the veteran was tender over the spinous process of C5 and C6.  Bilateral trapezius spasm was present.  There was normal cervical lordosis, but mild to moderate kyphosis of the spine was present.  Range of motion of the cervical spine was measured as 56 degrees of flexion with pain at 30 degrees, 30 degrees of extension with pain at 18 degrees, 20 degrees of lateral flexion bilaterally with pain at end of motion, 50 degrees of right rotation and 46 degrees of left rotation with pain.  Some popping and cracking was present.  His motor strength in the upper arms and grip strength was 4/5 bilaterally.  There did not appear to be any decrease in sensation.  X-ray examination of the cervical spine showed mild disc space narrowing at C5-6 and C6-7 with marginal osteophytes on vertebral bodies at the anterior and posterior margins; mild posterior interfacetal arthritis change and joint space normal with some marginal spurring in the lower cervical spine and at the cervicothoracic junction; normal atlantodental space; and disc disease at C5-7.  He was given a diagnosis of moderate degenerative osteoarthritis of the cervical spine treated with narcotic medication.  The examiner commented that there was evidence of osteoarthritis and possibly rheumatoid arthritis that was not considered severe for his age group.

In a rating decision dated March 2005, the RO granted a 20 percent rating for degenerative arthritis of the cervical spine under DC 5003 effective from the date of claim; October 25, 1999.

The severity of a cervical spine disability is ascertained, for VA rating purposes, by application of the criteria set forth in VAs Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  Effective September 23, 2002, VA revised the criteria for evaluating IVDS.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating diseases and injuries of the Spine, to include a renumbering of the diagnostic codes.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  VA later amended the IVDS criteria to include a definition of incapacitating episodes which had been inadvertently omitted with publication of the final rule.  69 Fed. Reg. 32449-01 (June 10, 2004).  This correction is effective September 26, 2003.  Id.  The Board may only consider and apply the new criteria as of the effective date of enactment, but may apply the old criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the old criteria, the assigned 20 percent rating for the veterans cervical spine disability contemplated moderate limitation of motion (DC 5290) or moderate IVDS with recurring attacks (DC 5293).  A 30 percent was warranted for severe limitation of cervical spine motion (DC 5290) and a 40 percent rating was warranted for severe, recurring attacks of IVDS with intermittent relief (DC 5293).  A higher 60 percent rating under the old criteria was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to site of diseased disc, little intermittent relief (DC 5293).

Private clinic records described a 75 percent cervical spine range of motion in March 2000 and, thereafter, measured cervical spine motion as full in flexion, neutral to 10 degrees of extension, 45-80 degrees of rotation bilaterally, and 10 degrees of lateral flexion bilaterally.  VA examination in February 2005 measured 56 degrees of forward flexion, 30 degrees of extension, 20 degrees of lateral flexion bilaterally, 50 degrees of right rotation and 46 degrees of left rotation.  However, painful motion limited forward flexion to 30 degrees of flexion, extension to 18 degrees, lateral flexion to 20 degrees bilaterally, right rotation to 50 degrees and left 
rotation to 46 degrees.  Even with consideration of functional limitations due to pain and flare-ups of disability, the veterans range of motion has demonstrated no more than moderate limitation of cervical spine motion.  Accordingly, the criteria for a rating in excess of 20 percent is not warranted under either DC 5290.

The veteran has degenerative disc disease at C5-6 and C6-7 with cervical spondylosis and neural foraminal stenosis.  An anterior fusion between C5-6 and C6-7 has been recommended as conservative therapy, to include use of a Duragesic patch, has failed.  Bilateral upper extremity radiculopathy has been diagnosed by his private physician, although motor and sensory examinations by the examiner showed no motor or sensory deficit.  Subsequent VA examination in July 2004 detected a sensory deficit involving the hands and feet, mild weakness of the hands and some palpable muscle spasm of the cervical spine, but EMG/NCV examination was negative for radiculopathy of the greater affected left upper extremity.  On VA examination in February 2005, the veteran described an intermittent left arm tingling and did not report any sensory deficit of the right upper extremity.  No definitive motor or sensory deficits have been attributable to service connected IVDS of the cervical spine.  As such, the preponderance of the evidence demonstrates no more than moderate IVDS symptoms, and the criteria for a rating in excess of 20 percent under DC 5293 have not been met.

Changes to the IVDS Code became effective September 23, 2002.  Effective September 26, 2003, VA revised the criteria for evaluating diseases and injuries of the Spine which resulted in a renumbering of the IVDS criteria to DC 5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This regulatory change did not include any substantive change to the provisions enacted in 2002.  For purposes of this analysis, the Board will refer to the current numbering of DC 5243 in the discussion below.

The current criteria of DC 5243 evaluates IVDS (preoperatively or postoperatively) on either the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003-06).

For purposes of evaluations under 5243, "[c]hronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243, NOTE 1 (2003-06).  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, NOTE 1 (2003-06).  Similarly, neurologic disabilities are rated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

As held above, the veterans chronic orthopedic manifestations of IVDS have been represented by no more than moderate limitation of cervical spine motion, and he does not have chronic neurologic manifestations of IVDS.  Furthermore, there are no prescriptions for bedrest from a physician to treat an incapacitating episode of IVDS for a period of time exceeding at least 4 weeks during a 12-month period.  Thus, evaluating the veterans IVDS by separately rating his chronic orthopedic and neurologic manifestations, or alternately by his incapacitating episodes of IVDS, does not result in a potentially higher rating.

Effective September 26, 2003, VA revised the criteria for evaluating diseases and injuries of the Spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the only possible higher rating available for a chronic orthopedic manifestation of cervical spine disability under these revised criteria would require a finding of forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the cervical spine.  The veteran has active cervical spine motion that, even with consideration of his pain and functional limitations, is limited to no worse than 30 degrees in flexion.  Thus, this regulatory change does not offer a more favorable result in this case.

In so deciding, the veteran has been deemed competent to describe his cervical spine symptoms and limitations.  His report of cervical spine pain has been deemed credible.  However, the preponderance of the lay and medical evidence of record demonstrates that the signs and symptoms of his disability do not meet the criteria for a higher rating than currently assigned.  The benefit of the doubt rule, therefore, is not for application.  Ortiz, 274 F. 3d. at 1365.

D.  Prostate

Historically, the veteran received in service treatment for prostatitis.  VA examination in August 1977 showed the prostate to be enlarged, somewhat boggy and tender.  An RO rating decision dated September 1977 granted service connection for prostatitis and assigned an initial 10 percent evaluation under Diagnostic Code 7527.

The veteran filed his claim for an increased rating on October 25, 1999.  Medical records subsequently associated with the claims folder reflect a history of treatment for recurrent prostatitis with hematuria secondary to benign prostate hypertrophy (BPH).  A needle biopsy of the prostate in 1990 returned diagnoses of chronic inflammation of the right and left prostate with focal adenomatous hyperplasia in the right prostate.  He was treated for hemorrhagic prostatitis in 1993.  Prostate biopsies in 1995 returned a diagnosis of Gleason Grade II prostatic adenocarcinoma.  He was briefly prescribed Lupron in September 1995, and underwent a radical prostatectomy in November 1996.  Thereafter, he denied voiding difficulty and was doing well.  However, he had residual organic erectile dysfunction and small microhematuria confirmed by urinalysis.  In September 1999, he was given impressions of adenocarcinoma of the prostate status post radical perineal prostatectomy with no evidence of recurrence, and microhematuria.

In a decision dated June 2000, the RO granted service connection for prostate cancer on a presumptive basis based upon the veterans service in the Republic of Vietnam during the Vietnam Era.  The RO continued the 10 percent evaluation for prostatitis that had been in effect.

In a statement received in July 2001, the veterans companion described the veteran as having nocturia times two.  On appeal, the veteran has primarily argued his entitlement to compensation for erectile dysfunction as proximately due to his service connected prostate cancer.  The private and VA clinic records associated with the claims folder do not show specific treatment for prostate disability during the appeal period.

In February 2005, the veteran underwent VA examination with benefit of review of the claims folder.  He described frequency of urination of 8 times per day and 2-3 times per night.  He further reported occasional dysuria, lethargy, weakness and intermittent anorexia.  He denied hesitancy, decreased stream, urinary incontinence, and urinary tract infections in the recent past.  He did not take medication and there was no effect on activities of daily living due to his prostate.  On physical examination, the prostate was surgically absent.  The examiner stated that further clinical testing was not warranted.  He was given a diagnosis of status post radical prostatectomy for adenocarcinoma of the prostate with residual erectile dysfunction due to treatment of prostate cancer with antiandrogens.  He also had longstanding prostatitis.

An April 2005 letter from the veterans treating physician indicates that the veteran has been cured of his prostate cancer, and that he had last received treatment with Lupron in 1995.

The severity of a genitourinary system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VAs Schedule for Rating Disabilities at 38 C.F.R. §§ 4.115a and 4.115(b).  Malignant neoplasms of the genitourinary system are rated under DC 7528.  Pursuant to these provisions, a 100 percent evaluation is warranted when the evidence indicates malignant neoplasms of the genitourinary system.  A "Note" to this code section states that the rating of 100 percent will continue for six months following cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, and if there has been no local reoccurrence or metastasis following the cessation of the therapy, then the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  Additionally, postoperative residual disability of the prostate 
gland is rated as either a urinary tract infection or as voiding dysfunction whichever is greater.  38 C.F.R. § 4.115(b), DC 7527 (2006).

The veteran has not undergone additional surgery or therapy for prostate cancer since 1996, and an April 2005 letter from his treating physician indicates that the veteran has been cured of his prostate cancer.  Hence, the veteran's condition should be rated pursuant to the Note of DC 7528 and DC 7527.  Id.  The Board notes that the veteran's residuals of prostate cancer are most appropriately evaluated in terms of voiding dysfunction, as there is no medical evidence of record indicative of renal dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a (2006).  

The veteran has been assigned a 20 percent rating based upon urinary frequency.  His rating contemplates a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  38 C.F.R. § 4.115(a) (2006).  A 40 percent rating is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.

A higher 30 percent rating may be assigned for voiding dysfunction that requires the wearing of absorbent materials which must be changed 2 to 4 times per day; or urinary tract infections where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management; or obstructive voiding with urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a) (2006).  

The veteran has reported frequency of urination of 8 times per day and nocturia 2-3 times per night.  This lay report comports with the 20 percent evaluation assigned for urinary frequency.  There is no lay or medical evidence of a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Thus, the preponderance of the evidence is against a rating in excess of 20 percent based upon urinary frequency.

The Board has considered other potentially applicable codes, to include evaluations based upon voiding dysfunction, obstructed voiding, and urinary tract infections.  The lay and medical evidence clearly indicates no history of urinary incontinence, much less such incontinence as to require the use of absorbent materials.  He has denied obstruction of urinary flow, and there is no history of catheterization during the appeal period.  While the veteran has a history of recurrent urinary tract infections documented in the record, the lay and medical evidence establishes that the veteran has not required treatment involving drainage, hospitalization (greater than two times per year) and/or requiring continuous intensive management.  As such, increased compensation based upon these potentially applicable diagnostic codes is not warranted.

The Board notes that, in conjuction with the claim on appeal, the veteran has primarily referred to erectile dysfunction as warranting compensation.  In a decision dated March 2005, the RO granted service connection for erectile dysfunction and assigned a noncompensable evaluation, and granted Special Monthly Compensation for loss of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2006).  The veteran has not appealed this decision, and that issue is not for consideration before the Board.

E.  Gastrointestinal

Historically, the veteran received in service treatment for duodenal ulcer and hiatal hernia.  On VA examination in August 1977, he reported symptoms of nausea and vomiting.  An upper gastrointestinal (GI) series X-ray showed no evidence of pathology.  An RO rating decision dated September 1977 granted service connection for duodenal ulcer with hiatal hernia and assigned an initial noncompensable evaluation under DC 7305.

A private medical record in September 1978 included the veterans report of epigastric pain.  An upper GI series X-ray demonstrated a small hiatal hernia associated with a Schatskis Ring without significant narrowing at the level of the ring.  The stomach, duodenum and adjacent small bowel were normal.  He later 
received treatment for GI symptoms with Tagamet, Zantac and Arava.  An upper GI endoscopy in May 1998 indicated findings of erosive esophagitis with hiatal hernia and gastritis.  He was given an assessment of reflux esophagitis treated with Prilosec.  It was noted that his gastroesophageal reflux disease (GERD) symptoms had been remarkably improved with use of Prilosec.  He was noted to have nausea secondary to use of Celebrex in June 1999.  An August 1999 endoscopy, noting a history of anemia and gastrointestinal bleeding, demonstrated mild gastritis in the antrum but no evidence of gastric or duodenal ulcer.  A follow-up consultation noted that he had been temporarily placed on Hemocyte for anemia with a history of a significant nosebleed, and concern that his medications such as Methotrexate could cause anemia.  He was given assessments of erosive esophagitis well-managed on Prilosec and anemia believed to be from nosebleed.  In September 1999, it was noted that his anemia was most likely associated with chronic disease and iron deficiency.

The veteran filed his claim for an increased rating on October 25, 1999.  An RO rating decision in June 2000 awarded a 10 percent rating for duodenal ulcer, hiatal hernia and erosive esophagitis effective from December 10, 1998.

Thereafter, written statements from the veteran have described severe attacks of reflux occurring two times per week with exacerbations caused by activities such as work requiring bending.  He requires medication such as Nexium on a continuous basis, and keeps with him a can of Pepsi to treat a sudden onset of symptoms.  His companion describes his nighttime awakening due to severe acid reflux pain with attacks occurring two to three times per week.

In February 2005, the veteran underwent VA examination with benefit of review of the claims folder.  He reported reflux symptoms before and after meals and with forward bending.  His reflux would sometimes cause early awakening.  He further reported dysphagia and intermittent mid-epigastric discomfort.  He had been borderline anemic for the past 6 to 7 years.  He denied hematemesis, melena, weight gain or loss, episodes of colic, diarrhea, distention, or vomiting.  He took Nexium and Reglan.  He brought the results from a September 8, 2004 endoscopy showing 
that a Shatzki ring dilatation was performed for gastroesophageal reflux disease (GERD).  The endoscopy did not show evidence of duodenal ulcer.  Following examination and laboratory testing, he was given a diagnosis of GERD treated with medications and persistent symptoms, and Shatzki ring status post dilatation of the esophagus in September 2004.  The examiner stated that further clinical testing was not warranted, and that there was no current evidence of duodenal ulcer.  However, the veteran was at an increased risk for recurrence of duodenal ulcer with use of prednisone for his arthritis.

In a rating decision dated March 2005, the RO granted a 30 percent rating for duodenal ulcer, hiatal hernia and erosive esophagitis under DC 7346 effective from the date of claim; October 25, 1999.

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VAs Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under diagnostic codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2006).  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. 

The 30 percent rating under DC 7346 currently in effect contemplates persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346 (2006).  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

The preponderance of the evidence establishes that the veteran's hiatal hernia and erosive esophagitis is manifested by recurrent acid reflux, dysphagia and mid-epigastric discomfort treated with continuous medication.  He underwent Shatzki ring status post dilatation of the esophagus in September 2004.  He denies 
symptoms such as vomiting, hematemesis, or nausea.  There is no history of weight loss.  He has a history of borderline anemia attributed to possible chronic disease or medications such as Mexothecate, but no history of melena.  None of these factors have been productive of severe impairment of health.  The lay and medical evidence in this case does not establish entitlement to a rating in excess of 30 percent under DC 7346.  There is no medical evidence or history of hypertrophic gastritis manifested by severe hemorrhages, or large ulcerated or eroded areas.  As such, consideration of a higher rating under DC 7307 is not warranted.  As there has been no history of recurrence of duodenal ulcer since service, the criteria for evaluating duodenal ulcer under DC 7305 is not for consideration.  There is no doubt to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

II.  Duty to assist and provide notice

In reaching this determination, the Board has carefully reviewed the record to ensure compliance with VAs statutory and regulatory notice and assistance requirements.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).

Specifically, VA has a duty to notify a claimant (and his representative) of any information, whether medical or lay evidence or otherwise, not previously provided to VA that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As part of that notice, VA shall indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant.  Id.  A notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also held that the language of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that a notice be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

A letter dated June 2004 satisfied elements (1), (2), (3) and (4) by notifying him of the types of evidence and/or information necessary to substantiate his claims, and the relative duties on the part of himself and VA in developing his claims.  He was further advised Please provide us with any additional evidence or information you may have pertaining to your claim. (emphasis original).

The statute and regulations regarding notice require that a claimant be given the required information prior to VAs decision on the claim, and in a form that enables a claimant to understand the process, the information needed, and who is responsible for obtaining that information.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in circumstances where such notice was not provided, the focus must be directed as to whether the timing defect has resulted in harmful error to the claimant.  Id.  See generally 38 C.F.R. § 20.1102 (2006) (error or defect in any decision by the Board that does not affect the merits of the issue or the substantive rights of the appellant shall be considered harmless and not a basis for vacating or reversing such determination).

The claims were initiated prior to the passage of the current statutory and regulatory provisions governing notice.  The rating decision on appeal, the statement of the case (SOC), and the supplemental statements of the case (SSOCs) told him what was necessary to substantiate his claims throughout the appeals process.  The claim has been readjudicated since compliant notice has been sent.  There has been no showing or argument that a notice deficiency both exists and has resulted in prejudicial error to the veteran.  He has not identified any additional evidence and/or information that could potentially result in a higher rating for his service connected disabilities.  Any notice deficiency that may have occurred by notice providing the veteran a single content compliant notice has resulted in harmless error.  38 C.F.R. § 20.1102 (2006).  Uniform ratings have been in effect during the 
appeal period and any failure to notify him how to establish an effective date of award is also harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Any further notice to the veteran would only result in a delay in adjudicating the claims without any additional benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Under these circumstances, adjudication of this appeal, without referral to the RO for further consideration of the claims for further notice poses no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The RO obtained service medical records as well as private and VA clinic records identified as relevant to the claims on appeal.  Medical examinations have been provided to the veteran during the appeal period, to include obtaining a fee-based examination ordered by the Board to accommodate his inability to travel to a VA facility.  The examination reports obtained, in July 2004 and February 2005, substantially complied with the Boards remand directives.  The increased rating for residuals of prostate cancer assigned by the RO after the February 2005 examination rendered moot the need for uroflowmetry results.  As his history of borderline anemia is not associated with a history of melena or productive of severe impairment of health, medical opinion as to the relationship between anemia and service connected gastrointestinal disease is also not necessary to decide the claim.  Based on lay statements of symptoms and physical findings of record, the examiner determined that clinical testing other than provided was not warranted.  The 
evidence and information of record, in its totality, provides the necessary information to decide the case, and there is no reasonable possibility that any further assistance to the appellant would be capable of substantiating his claims.


ORDER

A rating in excess of 10 percent for osteoarthritis of the right hip is denied.

A rating in excess of 10 percent for osteoarthritis of the left hip is denied.

A rating in excess of 20 percent rating for cervical spine disability is denied.

A rating in excess of 20 percent for prostate cancer, status post radical prostatectomy with history of prostatitis, is denied.

A rating in excess of 30 percent for duodenal ulcer, hiatal hernia and erosive esophagitis, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

